IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                           No. 01-10542
                                         Summary Calendar



CHARLES LACY,

                                                                                   Plaintiff-Appellant,

                                                versus


ART MOSLEY, Deputy Executive Director TDCJ;
ROBERT KOENIG, Risk Management Manager TDCJ;
DARWIN SANDERS, Warden I; MILTON DIXON,
Unit Risk Management Coordinator;
RONALD BRIGGS, Food Service Manager III,

                                                                               Defendants-Appellees.


                   --------------------------------
                    Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 2:99-CV-67
                   --------------------------------
                                    April 3, 2002
Before JOLLY, DEMOSS and STEWART, Circuit Judges:

PER CURIAM:*

       Charles Lacy, Texas prisoner # 511409, appeals from the district court’s grant of the

defendants’ motion for summary judgment based on a defense of qualified immunity. Lacy argues

that there is a genuine issue of material fact regarding his contention that the defendants were

deliberately indifferent to inmate safety because they caused inmates in the food services department

to transport hot water in plastic trash cans that collapsed when filled with hot water and caused a burn

on Lacy’s ankle. In his reply brief, he belatedly asserted that the defendants were no entitled to
                                                                                     t


       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
qualified immunity because they did not allege that their actions regarding the prison’s water

transportation policy was a discretionary function. See Cinel v. Connick, 15 F.3d 1338, 1345 (5th

Cir. 1994)(holding that scope of reply brief is limited, and appellant abandons all issues not raised and

argued in initial brief on appeal).

        The undisputed summary judgement evidence demonstrates that, based on two accidents prior

to Lacy’s injury, the defendants were aware of a risk to inmate safety caused by defective wheels on

the barrels used to transport hot water in the food services department. However, the undisputed

evidence also demonstrates that the defendants took reasonable measures to prevent future accidents

or injuries by replacing any broken wheels and providing additional training for the inmates who

worked in the food services department. Thus, the defendants were entitled to qualified immunity.

Anderson v. Creighton, 483 U.S. 635, 639 (1987); Harlow v. Fitzgerald, 457 U.S. 800, 819 (1982).

Lacy does not challenge on appeal the district court’s conclusion that the defendants took reasonable

measures to abate the risk of injury from defective wheels. Moreover, Lacy has failed to establish

by way of summary judgment evidence that the prior accidents were caused by plastic barrels

collapsing on their own when filled with hot water. See FED. R. CIV. P. 56; Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 (5th Cir. 1994)(en banc). The district court’s grant of summary judgment is

AFFIRMED.




                                                  -2-